Title: From George Washington to David Humphreys, 23 January 1787
From: Washington, George
To: Humphreys, David



My dear Humphreys
Mount Vernon 23d Jan. 1787.

Since I have heard of the robbery of the Mail at New Ark, on the 4th instt, I have been under great apprehension that a long & confidential letter which I wrote to you on the 26th Ulto was in it—My only hope is, a strange one you will say, that the inattention to, and practice of bringing back, instead of exchanging Mails, which frequently happens, and did actually happen about that time may have been the means of its preservation—without this interposition it most assuredly would have been in that mail—To relieve me from this state of disagreeable suspence, I pray you to write me by the first Post after you receive this letter.
All here join me in offering every good wish for you—and with sentiments of the greatest friendship & regard I am—Yr most Affecte Hble Servt

Go: Washington

